SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForMay 27, 2014 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CIA. DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO - SABESP Rui de Britto Álvares Affonso Chief Financial Officer and Investor Relations Officer Mario Azevedo de Arruda Sampaio Head of Capital Markets and Investor Relations SABESP announces 1Q14 results São Paulo, May 15, 2014 - Companhia de Saneamento Básico do Estado de São Paulo - SABESP (BM&FBovespa: SBSP3; NYSE: SBS), one of the largest water and sewage services providers in the world based on the number of costumers, announces today its results for the first quarter of 2014 (1Q14) . The Company’s operating and financial information, except when indicated otherwise is presented in Brazilian Reais, in accordance with the Brazilian Corporate Law. All comparisons in this release, unless otherwise stated, refer to the same period of 2013 . SBSP3: R$ 21.17/share SBS: US$ 9.53 (ADR1 share) Total shares: 683,509,869 Market value: R$ 14.5 billion Closing price: 05/15/2014 R$ million 1. Financial highlights R$ million 1Q13 1Q14 Chg. (R$) % (+) Gross operating revenue 2,318.8 2,444.5 125.7 5.4 (+) Construction revenue 495.6 531.2 35.6 7.2 (-) COFINS and PASEP taxes 169.4 183.7 14.3 8.4 () Net operating revenue 2,645.0 2,792.0 147.0 5.6 (-) Costs and expenses 1,432.6 1,515.5 82.9 5.8 (-) Cunstruction costs 486.0 520.5 34.5 7.1 (+) Equity result (0.1) (0.4) (0.3) - (+) Other operating revenue/expenses 8.8 (43.1) (51.9) - () Earnings before financial result, income tax and social contribution 735.1 712.5 (22.6) (3.1) (+) Net financial 27.3 27.5 0.2 0.7 () Earnings before income tax and social contribution 762.4 740.0 (22.4) (2.9) (+) Income tax and social contribution (262.4) 3.8 (1.4) Net Income 496.2 477.6 (18.6) (3.7) Earnings per share (R$) 0.73 0.70 * Total shares 683,509,869 Adjusted EBITDA Reconciliation(Non-accounting measures) R$ million 1Q13 1Q14 Chg. (R$) % Net income 496.2 477.6 (18.6) (3.7) (+) Income tax and social contribution 266.2 262.4 (3.8) (1.4) (+) Net financial (27.3) (27.5) (0.2) 0.7 (+) Other operating revenues/expenses (8.8) 43.1 51.9 - () Earnings before financial result (EBIT)* 726.3 755.6 29.3 4.0 (+) Depreciation and amortization 195.2 260.2 65.0 33.3 () Adjusted EBITDA ** 921.5 1,015.8 94.3 10.2 (%) Adjusted EBITDA margin 34.8 36.4 (*) Earnings before interest, income tax and social contribution. (**) Adjusted EBITDA is net income before: (i) depreciation and amortization; (ii) income tax and social contribution; (iii) financial result; and (iv) other operating revenues/expenses, net. In 1Q14, net operating revenue reached R$ 2.8 billion; a 5.6% increase compared to 1Q13. Costs and expenses, including construction costs, increased 6.1%, from R$ 1.9 billion in 1Q13 to R$ 2.0 billion this quarter. EBIT grew 4.0%, from R$ 726.3 million in 1Q13 to R$ 755.6 million in 1Q14. Adjusted EBITDA increased 10.2%, from R$ 921.5 million in 1Q13 to R$ 1,015.8 million in 1Q14. The adjusted EBITDA margin moved from 34.8% in 1Q13 to 36.4% in 1Q14. Excluding construction revenues and construction costs, the adjusted EBITDA margin was 44.5% in 1Q14 (42.4% in 1Q13). Net income dropped 3.7%, from R$ 496.2 million in 1Q13 to R$ 477.6 million in 1Q14. 2. Gross operating revenue Gross operating revenue from water and sewage grew from R$ 2.3 billion in 1Q13 to R$ 2.4 billion in 1Q14, an increase of R$ 125.7 million or 5.4%. The main factors that led to this variation were: · Increase of 5.2% in the Company’s total billed volume (4.9% in water and 5.5% in sewage); and · Average effect of the 5.3% tariff adjustment. Page 2 of 13 The tariff adjustments in 2013 were: · The tariff repositioning index of 2.35% applied since April 2013; and · Tariff adjustment of 3.1% since December 2013. The increases mentioned above were partially offset by the higher reversion of estimated revenue in 1Q14, in the amount of R$ 75.6 million, compared to 1Q13 and by higher provision for revenue losses on the wholesale basis, in the amount of R$ 39.6 million. 3. Construction revenue Construction revenue increased R$ 35.6 million or 7.2%, when compared to 1Q13. The variation was mainly due to higher investments in 1Q14. 4. Billed volume The following tables show the water and sewage billed volume, quarter-on-quarter, per customer category and region. WATER AND SEWAGE BILLED VOLUME PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage Category 1Q13 1Q14 % 1Q13 1Q14 % 1Q13 1Q14 % Residential 389.0 410.6 5.6 321.2 340.3 5.9 710.2 750.9 5.7 Commercial 43.1 44.9 4.2 40.0 42.0 5.0 83.1 86.9 4.6 Industrial 9.6 10.2 6.3 10.6 11.2 5.7 20.2 21.4 5.9 Public 12.9 13.7 6.2 10.1 10.6 5.0 23.0 24.3 5.7 Total retail 454.6 479.4 5.5 381.9 404.1 5.8 836.5 883.5 5.6 Wholesale 74.5 75.5 1.3 7.3 6.6 (9.6) 81.8 82.1 0.4 Total 529.1 554.9 4.9 389.2 410.7 5.5 918.3 965.6 5.2 WATER AND SEWAGE BILLED VOLUME PER REGION - million m 3 Water Sewage Water + Sewage Region 1Q13 1Q14 % 1Q13 1Q14 % 1Q13 1Q14 % Metropolitan 296.8 308.9 4.1 252.3 262.9 4.2 549.1 571.8 4.1 Regional (2) 157.8 170.5 8.0 129.6 141.2 9.0 287.4 311.7 8.5 Total retail 454.6 479.4 5.5 381.9 404.1 5.8 836.5 883.5 5.6 Wholesale 74.5 75.5 1.3 7.3 6.6 (9.6) 81.8 82.1 0.4 Total 529.1 554.9 4.9 389.2 410.7 5.5 918.3 965.6 5.2 (1) Unaudited (2) Including coastal and interior region Page 3 of 13 5. Costs, administrative and selling expenses In 1Q14, costs, administrative and selling expenses, grew 6.1% (R$ 117.4 million). Excluding construction costs, total costs and expenses grew 5.8%. As a percentage of net revenue, cost and expenses moved from 72.5% in 1Q13 to 72.9% in 1Q14. R$ million 1Q13 1Q14 Chg. (R$) % Payroll and benefits 461.8 496.7 34.9 7.6 Supplies 44.3 47.1 2.8 6.3 Treatment supplies 64.9 69.7 4.8 7.4 Services 228.7 314.7 86.0 37.6 Electric power 144.8 140.0 (4.8) (3.3) General expenses 215.4 152.7 (62.7) (29.1) Tax expenses 40.1 19.7 (20.4) (50.9) Sub-total 1,200.0 1,240.6 40.6 3.4 Depreciation and amortziation 195.2 260.2 65.0 33.3 Credit write-offs 37.4 14.7 (22.7) (60.7) Sub-total 232.6 274.9 42.3 18.2 Costs and expenses 1,432.6 1,515.5 82.9 5.8 Construction costs 486.0 520.5 34.5 7.1 Costs, adm., selling and construction expenses 1,918.6 2,036.0 117.4 6.1 % of net revenue 72.5 72.9 - - 5.1. Payroll and benefits In 1Q14 payroll and benefits grew R$ 34.9 million or 7.6%, from R$ 461.8 million to R$ 496.7 million, due to the following: · 8.0% increase in wages since May 2013 and the implementation of the Company’s new career and wage plan carried out by the Company, with an impact of approximately R$ 24.0 million; · R$ 5.7 million upturn in the provision for the Pension Plan, arising from changes in actuarial assumptions; · R$ 4.0 million increase from the higher number of employees who are entitled to request retirement (TAC); and · R$ 2.3 million increase in meal expenses, mainly due to the 13.6% adjustment on meal voucher in May 2013, settled in the collective bargaining agreement. 5.2. Supplies In 1Q14, expenses with supplies increased by R$ 2.8 million or 6.3%, when compared to the previous year, from R$ 44.3 million to R$ 47.1 million, mostly due to: · Preventive and corrective maintenance in several water and sewage systems, in the amount of R$ 1.6 million; and · Expenses with fuel and lubricants, in the amount of R$ 1.1 million, from the increase in prices of diesel and ethanol in March and November, 2013, in addition to increased mileage traveled. 5.3. Treatment supplies Treatment supplies expenses in 1Q14 were R$ 4.8 million or 7.4% higher than in 1Q13, from R$ 64.9 million to R$ 69.7 million. The main factors for this variation were: · Increase in the consumption of aluminum polychloride, in the amount R$ 1.9 million, essentially in the Rodolfo Costa e Silva, Guaraú, Campo Limpo Paulista, Presidente Prudente and Hortolândia Water Treatment Stations (WTS) with an upturn of 40.0% in the average cost; Page 4 of 13 · Increase of R$ 1.8 million in the consumption of aluminum sulfate, due to the decline in the quality of untreated water in the Casa Grande and Rio Claro WTS, with a 15.5% increase in consumption and of 38.6% in the average cost.; and · Increase of R$ 1.2 million in the consumption of Sodium hypochlorite,with a 20.6% increase in consumption and of 11.4% in the average cost. 5.4. Services Services grew R$ 86.0 million or 37.6%, from R$ 228.7 million in 1Q13 to R$ 314.7 million in 1Q14. The main factors were: · Reversal of provision in the amount of R$ 41.4 million, due to the end of the agreement settled with the São Paulo Municipal Government in 1Q13, non-recurring; · Expenses with legal services in the amount of R$ 13.0 million, regarding the agreement for the resumption of the operation in the municipality of Diadema; · Expenses with risk contracts for credit recovery, in the amount of R$ 8.4 million. As a result of these contracts, collection initiatives generated an increase of R$ 51.8 million in revenue in 1Q14; · M aintenance in the water and sewage network connections, in the amount of R$ 6.5 million, mainly due to the intensification of water loss prevention and the execution of services in several areas of the São Paulo Metropolitan Region; · Maintenance of software and equipment, in the amount of R$ 5.5 million; · Hydrometer reading and bill delivery expenses in the amount of R$ 2.7 million, as a result of the new contracts with services expansion, such as: property inspections, service requests, analysis of outstanding debt and revision of bills; · Hiring of consultancy, advisory and specialized services, with a R$ 2.7 million increase, mainly comprising: (i) SiiS project – Sabesp integrated information system, support, updates, maintenance services and information safety management training; and (ii) value generation project through GVA system; and · Preventive and corrective maintenance in the water and sewage systems in the amount of R$ 2.4 million. 5.5. Electric power This item decreased R$ 4.8 million, or 3.3%, from R$ 144.8 million in 1Q13 to R$ 140.0 million this quarter, mainly due to the average reduction of 14.0% in regulated market and distribution grid tariffs, and partially offset by the average increase of 7.1% in free market tariffs associated with the upturn in consumption volume in 1Q14. 5.6. General expenses General expenses dropped by R$ 62.7 million or 29.1%, from R$ 215.4 million in 1Q13 to R$ 152.7 million in 1Q14, due to the following: · Decrease in the provision for lawsuits in the amount of R$ 59.6 million, mainly related to civil (R$ 32.1 million), environmental (R$ 19.9 million) and labor (R$ 6.2 million) contingencies; and · Agreements for environmental compensation, in the amount of R$ 17.3 million in 1Q13. These decreases were offset, in part, by: · Provision for unrecoverable losses in the amount of R$ 4.1 million; and · R$ 3.3 million in provision related to the transfer to the Municipal Fund for Environmental Sanitation and Infrastructure , pursuant to the Service Agreement with the São Paulo Municipal Government, as a result of the increase in revenues; and Page 5 of 13 · R$ 3.3 million due to institutional support aiming the rational use of water. 5.7. Depreciation and amortization Depreciation and amortization increased R$ 65.0 million or 33.3%, from R$ 195.2 million in 1Q13 to R$ 260.2 million in 1Q14, due to the beginning of operations of intangible assets, in the amount of R$ 1.8 billion. 5.8. Credit write-offs Credit write-offs decreased R$ 22.7 million or 60.7%, from R$ 37.4 million in 1Q13 to R$ 14.7 million in 1Q14, chiefly due to the lower provision for possible loan losses and higher recoveries through agreements. 5.9. Tax expenses In 1Q14, there was a decrease of R$ 20.4 million or 50.9%, chiefly due to increase tax expenses in 1Q13. 6. Other operating revenues and expenses 6.1. Other operating revenues Recorded a R$ 5.9 million increase, mainly due to revenue from the Rational Water Use Program (PURA) in 1Q14. 6.2. Other operating expenses R$ 57.8 million increase in other operating expenses due to: · Provision for the write-off of works and projects in the amount of R$ 31.4 million; · Provision for losses regarding contractual payments related to the agreement with the municipality of Diadema , in the amount of R$ 13.0 million; and · Provision for the write-off of hydrometers in the amount of R$ 11.6 million. 7. Net financial R$ million 1Q13 1Q14 Var. % Financial expenses, net of revenues (65.6) 12.2 (15.7) Net monetary and exchange variation 93.1 (12.0) (11.4) Net financial 27.3 27.5 0.2 0.7 7.1. Financial revenues and expenses R$ million 1Q13 1Q14 Var. % Financial expenses Interest and charges on domestic loans and financing (82.2) 0.3 (0.4) Interest and charges on international loans and financing (24.4) (6.0) 32.6 Other financial expenses (41.3) (30.5) 10.8 (26.2) Total financial expenses 5.1 Financial revenues 64.4 71.5 7.1 11.0 Financial expenses net of revenues 12.2 Page 6 of 13 7.1.1. Financial expenses Financial expenses dropped R$ 5.1 million or 3.6%. The main reasons were: · R$ 10.8 million decrease in other financial expenses, chiefly due to: (i) lower interest due to lower need of provision for lawsuits, in the amount of R$ 20.3 million; and (ii) costs with funding in the amount of R$ 3.9 million, due to the early settlement of the balance of the 11 th debenture issue in March 2013; and · Increase in interest and charges on international loans and financing, due to the increase in total debt, from higher funding, specially the BID loan. 7.1.2. Financial revenues Financial revenues increased by R$ 7.1 million or 11.0%, due to the higher interest rate from financial investments. 7.2. Net monetary variation R$ million 1Q13 1Q14 Var. % Exchange variation on loans and financing 129.6 117.0 (12.6) (9.7) Monetary variation on loans and financing (33.0) (8.9) 36.9 Other monetary variations (29.4) (15.9) 13.5 (45.9) Monetary variation on liabilities 76.1 68.1 Monetary variation on assets 29.0 25.0 (4.0) (13.8) Monetary/exchange variation, net 105.1 93.1 7.2.1. Monetary/currency exchange variation on liabilities The effect on the monetary/currency exchange variation on liabilities in 1Q14 was R$ 8.0 million or 10.5% lower than in 1Q13, specially: · Decrease of R$ 12.6 million in revenues of exchange rate variation over loans and financing , mainly deriving from the lower depreciation of the Japanese Yen versus Brazilian Real in 1Q14 of 1.6%, when compared to the 9.7% depreciation in 1Q13; partially offset by the depreciation of the US Dollar versus Brazilian Real of 3.4% in 1Q14, compared to a 1.5% depreciation in 1Q13; and · R$ 8.9 million increase in monetary variation expenses over domestic loans and financing, especially the series restated by the IPCA rate of the 17 th and 18 th debenture issues in February and December 2013, respectively; and · R$ 13.5 million decrease in other monetary variation from the lower need for provision for lawsuits. 7.2.2. Monetary variation on assets Monetary variation on assets decreased by R$ 4.0 million in 1Q14, chiefly due to monetary adjustment in 1Q13, for the period between the date the 17 th issue debenture was issued (January 2013) and the date it was settled (February 2013). 8. Income tax and social contribution Income tax and social contribution expenses decreased by R$ 3.8 million, due to the drop in taxable income in the period. Page 7 of 13 9. Indicators 9.1. Operating The Company continues to expand its water and sewage connection to serve the population of its operating area, as shown in the chart below. Regarding the non-revenue water, with the progress of the Corporate Program for Water Loss Reduction the results are already noticeable, with a decrease of the loss ratio to 24.1% this quarter. The Company expects even better results along 2014 and 2015, due to the Program’s progress. Operating indicators* 1Q13 1Q14 % Water connections 7,726 7,938 2.7 Sewage connections 6,172 6,386 3.5 Population directly served - water 24.3 24.6 1.2 Population directly served - sewage 21.1 21.6 2.4 Number of employees 15,065 14,920 (1.0) Water volume produced 762 778 2.1 Non-revenue water (%) 25.5 24.1 (5.5) Total connections, active and inactive, in thousand units at the end of the period In million inhabitants, at the end of the period. Not including wholesale In millions of cubic meters at the end of the period (*) Unaudited 9.2. Financial Economic Indexes* (quarter end) 1Q13 1Q14 Amplified Consumer Price Index (IPCA) 1.94% 2.18% Referential Rate (TR) 0.00% 0.19% Interbank Deposit Certificate (CDI) 7.01% 10.55% US DOLAR (R$) 2.0138 2.2630 YEN (R$) 0.0214 0.02197 (*) Unaudited Page 8 of 13 10. Loans and financing R$ million INSTITUTION 2020 and onwards Total Local market Banco do Brasil - Caixa Econômica Federal 58.2 64.7 64.7 67.8 71.7 75.0 664.4 1,066.5 Debentures 0.0 594.4 236.5 257.4 437.7 505.3 505.2 2,536.5 Debentures BNDES 49.5 74.0 74.0 74.0 74.0 74.0 124.0 543.5 Debentures FI FGTS 22.7 45.4 45.5 45.5 45.5 45.5 249.4 499.5 BNDES 36.9 50.7 57.3 59.4 59.4 59.3 230.1 553.1 Others 10.1 15.3 16.2 17.1 17.7 18.3 314.9 409.6 Interest and charges 48.3 9.6 - 57.9 Local market total 5,666.7 International market BID 74.7 86.3 86.3 111.8 55.0 55.0 639.5 1,108.6 BIRD - 3.3 95.0 98.3 Eurobonds - - 316.5 - - - 786.0 1,102.5 JICA 24.0 48.1 48.1 48.4 48.8 59.7 681.2 958.3 BID 1983AB 54.2 54.2 54.2 54.2 53.8 40.0 90.4 401.0 Interest and charges 38.5 - 38.5 International market total 3,707.2 Total 11. Capex Our capex plan is designed to improve and expand our water and sewage system and to increase and protect our water sources in order to meet the growing demand for water and sewage services in the 364 municipalities we serve. In 1Q14 the Company invested R$ 553.9 million versus R$ 535.1 million invested in 1Q13. Page 9 of 13 12. Conference calls In Portuguese May 16, 2014 10:30 am (Brasília) / 9:30 am (US EST) Dial in: 55 (11) 3728-5971 or 55 (11) 3127-4971 Conference ID: Sabesp Replay available for 7 days Dial in: 55 (11) 3127-4999 Replay ID: 21309638 Click here to access the webcast In English May 16, 2014 2:00 pm (Brasília) / 1:00 pm (US EST) Dial in: 1 (412) 317-6776 Conference ID: Sabesp Replay available for 7 days Dial in: 1(412) 317-0088 Replay ID: 10045333 Click here to access the webcast For more information, please contact: Mario Arruda Sampaio Phone.(55 11) 3388-8664 E-mail: maasampaio@sabesp.com.br Angela Beatriz Airoldi Phone.(55 11) 3388-8793 E-mail: abairoldi@sabesp.com.br Statements contained in this press release may contain information that is forward-looking and reflects management's current view and estimates of future economic circumstances, industry conditions, SABESP performance, and financial results. Any statements, expectations, capabilities, plans and assumptions contained in this press release that do not describe historical facts, such as statements regarding the declaration or payment of dividends, the direction of future operations, the implementation of principal operating and financing strategies and capital expenditure plans, the factors or trends affecting financial condition, liquidity or results of operations are forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and involve a number of risks and uncertainties. There is no guarantee that these results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations. Page 10 of 13 Income Statement Brazilian Corporate Law R$ '000 1Q14 1Q13 Gross Operating Revenue 2,975,659 2,814,456 Water Supply - Retail 1,307,732 1,216,086 Water Supply - Wholesale 9,467 47,189 Sewage Collection and Treatment 1,087,196 1,014,169 Sewage Collection and Treatment - Wholesale 4,376 6,023 Construction Revenue - Water 218,101 215,686 Construction Revenue - Sewage 313,126 279,923 Other Services 35,661 35,380 Taxes on Sales and Services - COFINS and PASEP (169,413) Net Operating Revenue 2,791,930 2,645,043 Operating Costs (1,678,717) (1,536,866) Gross Profit 1,113,213 1,108,177 Operating Expenses Selling (156,597) (141,284) Administrative (200,674) (240,437) Other operating revenue (expenses), net 8,835 Operating Income Before Shareholdings 712,873 735,291 Equity Result (368) (150) Earnings Before Financial Results, net 712,505 735,141 Financial, net (89,146) (102,259) Exchange gain (loss), net 116,665 129,568 Earnings before Income Tax and Social Contribution 740,024 762,450 Income Tax and Social Contribution Current (276,717) (287,541) Deferred 14,279 21,292 Net Income (loss) for the period 477,586 496,201 Registered common shares ('000) 683,509 683,509 Earnings per shares - R$ (per share) 0.70 0.73 Depreciation and Amortization Adjusted EBITDA 1,015,832 921,471 % over net revenue 36.4% 34.8% Page 11 of 13 Balance Sheet Brazilian Corporate Law R$ '000 ASSETS 03/31/2014 12/31/2013 Current assets Cash and cash equivalents 1,982,472 1,782,001 Trade accounts receivable 1,017,862 1,120,053 Accounts receivable from related parties 131,747 134,855 Inventories 54,111 58,401 Restricted cash 97,058 10,333 Recoverable taxes 17,841 87,405 Other accounts receivable 86,979 61,039 Total current assets 3,388,070 3,254,087 Noncurrent assets Trade accounts receivable 401,412 395,512 Accounts receivable from related parties 120,669 130,457 Escrow deposits 49,708 54,827 Deferred income tax and social contribution 128,309 114,030 Water National Agency – ANA 117,705 107,003 Other accounts receivable 97,933 94,952 Investments 23,295 23,660 Investment properties 54,039 54,039 Intangible assets 24,171,757 23,846,231 Property, plant and equipment 237,614 199,496 Total noncurrent assets 25,402,441 25,020,207 Total assets 28,790,511 28,274,294 LIABILITIES AND EQUITY 03/31/2014 12/31/2013 Current liabilities Trade payables and contractors 230,651 275,051 Current portion of long-term loans and financing 620,654 640,940 Accrued payroll and related charges 368,980 314,926 Taxes and contributions 66,895 115,382 Interest on shareholders' equity payable 456,975 456,975 Provisions 531,231 631,374 Services payable 423,784 323,208 Public-Private Partnership – PPP 20,644 20,241 Program Contract Commitments 145,428 77,360 Other liabilities 102,555 116,924 Total current liabilities 2,967,797 2,972,381 Noncurrent liabilities Loans and financing 8,753,292 8,809,134 Deferred Cofins and Pasep 132,354 129,849 Provisions 562,957 549,008 Pension obligations 2,360,411 2,327,016 Public-Private Partnership – PPP 324,671 322,267 Program Contract Commitments 133,030 88,678 Other liabilities 147,612 145,160 Total noncurrent liabilities 12,414,327 12,371,112 Total Liabilities 15,382,124 15,343,493 Equity Capital Stock 6,203,688 6,203,688 Capital Reserve 124,255 124,255 Earnings reserves 6,736,389 6,736,389 Other comprehensive income (133,531) (133,531) Accrued earnings 477,586 - Total equity 13,408,387 12,930,801 Total equity and liabilities 28,790,511 28,274,294 Page 12 of 13 Cash Flow Brazilian Corporate Law R$ '000 1Q14 1Q13 Cash flow from operating activities Profit before income tax and social contribution 740,024 762,450 Adjustment for: Depreciation and Amortization 260,258 195,165 Residual value of property, plant and equipment and intangible assets written-off 370 474 Allowance for doubtful accounts 14,693 37,401 Provision and inflation adjustment 18,881 106,873 Interest calculated on loans and financing payable 109,137 102,818 Inflation adjustment and foreign exchange gains (losses) on loans and financing (105,455) Interest and inflation adjustment losses 5,023 7,535 Interest and inflation adjustment gains - (7,792) Financial charges from customers (42,106) (48,543) Margin on intangible assets arising from concession (9,647) Provision for Consent Decree (TAC) 4,732 5,600 Equity result 368 150 Provision from São Paulo agreement 89,511 (6,399) Provision for defined contribution plan 1,877 3,123 Pension obligations 72,324 65,493 Other provision/write-offs 45,277 - Other adjustments 35,831 1,261,463 1,067,913 Changes in assets Trade accounts receivable 123,704 (38,077) Accounts receivable from related parties 12,896 11,967 Inventories 4,051 6,402 Recoverable Taxes - (9,911) Escrow deposits 5,119 (2,080) Other accounts receivable (39,623) (18,239) Changes in liabilities Trade payables and contractors (5,028) (31,765) Services received 87,576 42,249 Accrued payroll and related charges 47,445 35,634 Taxes and contributions payable (61,779) (58,196) Deferred Cofins/Pasep 2,505 2,951 Provisions (105,075) (36,343) Pension obligations (38,929) (32,702) Other liabilities Cash generated from operations 1,179,896 936,914 Interest paid (179,173) (171,400) Income tax and contribution paid Net cash generated from operating activities 806,862 643,326 Cash flows from investing activities Acquisition of intangible (510,440) (451,316) Restricted cash (86,725) 53,826 Investment increase (3) (346) Purchases of tangible assets Net cash used in investing activities Cash flow from financing activities Loans and financing Proceeds from loans 198,444 1,194,758 Repayments of loans (184,930) (1,189,451) Public-Private Partnership – PPP (4,912) (10,481) Program Contract Commitments Net cash used in financing activities Increase in cash and cash equivalents 200,471 211,061 Represented by: Cash and cash equivalents at beginning of the period 1,782,001 1,915,974 Cash and cash equivalents at end of the period 1,982,472 2,127,035 Increase in cash and cash equivalents 211,061 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city São Paulo, Brazil. Date:May 27, 2014 Companhia de Saneamento Básico do Estado de São Paulo - SABESP By: /s/Rui de Britto Álvares Affonso Name: Rui de Britto Álvares Affonso Title: Chief Financial Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
